COX, J.
Replevin for possession of one-third of crop of hay grown on section 12, township 29, range 4, Shannon county. Action before justice of peace, trial had, and verdict for plaintiff. Defendant appealed to circuit court where trial was had by the court, and plaintiff again prevailed and defendant has appealed to this court.
This appeal is taken by the short form and error is assigned as follows:
That the finding of the court was against the evidence and the law, and that the court erred in refusing instructions asked by defendant.
Appellant’s abstract fails to comply with rule 15 of this court in that it does not “Set forth so much of the record as is necessary to a full and complete understanding of all questions presented to this court for decision.”
The matters set forth in this abstract are wholly insufficient to enable us to intelligently pass upon the questions raised by the assignment of errors. The errors assigned are that the finding of the court was against the evidence, and that the court refused instructions asked by defendant. No refused instructions are printed in the abstract, nor is the bill of exceptions printed therein; hence, there is nothing properly before us except the judgment of the court below, which is valid on its face, and it will, therefore, be affirmed. All concur.